

116 HR 3844 IH: Farmer Fairness Act
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3844IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. Khanna (for himself and Mr. Pocan) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to require all persons exercising substantial
			 operational control over a concentrated animal feeding operation to
			 jointly obtain a permit for certain discharges, and for other purposes.
	
 1.Short titleThis Act may be cited as the Farmer Fairness Act. 2.Concentrated animal feeding operation dischargesSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
			
				(t)Concentrated animal feeding operation discharges
 (1)In generalFor the purposes of applying the requirements of this section to a discharge from a concentrated animal feeding operation, the Administrator shall require all persons exercising substantial operational control over the concentrated animal feeding operation to jointly obtain a permit under this section for the discharge.
 (2)Substantial operational controlFor purposes of this subsection, a person exercises substantial operational control over a concentrated animal feeding operation if the person—
 (A)has an ownership interest in the livestock, land, or other capital of the concentrated animal feeding operation;
 (B)exercises any control over the activities, operation (including specifying how the livestock of the concentrated animal feeding operation is fed, grown, or medicated), or management (including waste management practices) of a concentrated animal feeding operation; or
 (C)meets any other criteria that the Administrator determines appropriate. . 